Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered May 17,1993, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*569Ordered that the judgment is affirmed.
It is clear from the record that the defendant knowingly, voluntarily, and intelligently absented himself during that portion of his Wade hearing when the identifying eyewitness testified (see, People v Closure, 202 AD2d 985).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Miller, O’Brien and McGinity, JJ., concur.